



EXHIBIT 10.5
ATHERSYS, INC.
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (“Agreement”) is made as of [[GRANTDATE]]
(the “Date of Grant”) by and between Athersys, Inc., a Delaware corporation (the
“Company”), and [[FIRSTNAME]] [[LASTNAME]] (“Grantee”) with respect to the grant
of Restricted Stock Units by the Company to the Grantee pursuant to the
Athersys, Inc. 2019 Equity and Incentive Compensation Plan (the "Plan").


In consideration of the Grantee's acceptance of the terms and conditions of this
Agreement, and subject to the terms of this Agreement and the Plan, the Company
hereby makes the following grant of Restricted Stock Units to Grantee.


AGREEMENT:


1.    Grant of Restricted Stock Units. The Company hereby grants to the Grantee
the number of Restricted Stock Units that are shown on Exhibit A of this
Agreement (the “Restricted Stock Units”) as the “Original Award.” Each
Restricted Stock Unit shall represent the contingent right to receive one Common
Share ("Share").


2.    Restriction on Transfer. The Restricted Stock Units may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by the Grantee. Any purported transfer, encumbrance or other
disposition of the Restricted Stock Units that is in violation of this Agreement
shall be null and void, and the other party to such purported transaction shall
not obtain any rights to or interest in the Restricted Stock Units.


3.    Vesting. (a) The Restricted Stock Units will become nonforfeitable and
payable to the Grantee pursuant to Section 6 hereof upon the occurrence of the
dates and percentages as set forth on Exhibit A.


(b)    Notwithstanding the provisions of Section 3(a), all of the Restricted
Stock Units subject to this Agreement will become nonforfeitable and payable to
the Grantee pursuant to Section 6 hereof upon any Change in Control that occurs
while the Grantee is employed by or serving as a director or consultant of the
Company or any Subsidiary.


(c)    Notwithstanding the provisions of Section 3(a), all of the Restricted
Stock Units subject to this Agreement will become nonforfeitable and payable to
the Grantee pursuant to Section 6 hereof on the 30th day following the date upon
which the Grantee dies or becomes permanently disabled while employed by or
serving as a director or consultant of the Company or a Subsidiary after the
Date of Grant.


(d)    Notwithstanding the provisions of Section 3(a), if the Grantee’s
employment is involuntarily terminated by the Company other than for Cause prior
to the time at which all Restricted Stock Units become nonforfeitable as
provided in Section 3(a), all of the Restricted Stock Units subject to this
Agreement will become nonforfeitable and payable to the Grantee pursuant to
Section 6 hereof on the 30th day following the date upon which the Grantee’s
employment is involuntarily terminated by the Company without Cause. For this
purpose, “Cause” shall mean: (i) the commission of an act of fraud,
embezzlement, theft or other criminal act constituting a felony; (ii) the
willful or wanton disregard of the


1

--------------------------------------------------------------------------------





rules or policies of the Company or its affiliates that results in a material
loss, damage or injury to the Company or its affiliates; (iii) the repeated
failure of Grantee to perform duties consistent with Grantee’s position or to
follow or comply with the reasonable directives of the Company’s or its
affiliates’ Board of Directors (or applicable officer in the case of the
Company’s foreign subsidiaries) or Grantee’s superiors after having been given
notice thereof (e.g., the insubordination of Grantee); or (iv) the material
breach of any provision contained in a written non-competition, confidentiality
or non-disclosure agreement between the Company or any of its affiliates and
Grantee. The determination of whether the Grantee’s employment is terminated by
the Company other than for Cause shall be made by the Committee. In the event of
a dispute between the Committee and the Grantee over the determination of
whether the Grantee’s employment is terminated other than for Cause, the Company
and the Grantee agree that such dispute will be finally decided by a panel of
three arbitrators having expertise in employment compensation in an arbitration
conducted pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award of the arbitrators may be
entered in any court having jurisdiction thereof. The Company and the Grantee
each will appoint one arbitrator and the two appointed arbitrators will select a
third arbitrator. Any arbitration hereunder will be conducted in Cleveland,
Ohio.


4.    Termination of Rights and Forfeiture of Shares. Except for Restricted
Stock Units that have become nonforfeitable pursuant to Section 3, all of the
Restricted Stock Units will be forfeited if the Grantee ceases to be an
employee, consultant or director of the Company and its Subsidiaries at any time
prior to the last nonforfeitable date set forth on Exhibit A.


5.    Dividend, Voting and Other Rights. Grantee shall have no rights of
ownership in the Shares underlying the Restricted Stock Units and shall have no
right to vote such Shares until the date on which the Shares are transferred to
Grantee pursuant to Section 6. Dividend equivalents representing any dividends
that may be paid on the Shares underlying the Restricted Stock Units shall be
automatically deferred and reinvested in additional Shares. Any additional
Restricted Stock Units or Shares or other securities that the Grantee may become
entitled to receive under the Plan pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Company will
be subject to the same restrictions as the Restricted Stock Units or the Shares
underlying the Restricted Stock Units as of the Date of Grant.


6.    Payment of Restricted Stock Units. To the extent that Restricted Stock
Units become nonforfeitable pursuant to Section 3 above, Shares underlying such
Restricted Stock Units shall be issued or transferred to Grantee no later than
thirty (30) days after the date on which the Restricted Stock Units become
nonforfeitable, except as otherwise provided in Section 11. Notwithstanding the
foregoing, in the case of a Change in Control that occurs as a result of either
a sale of the stock of the Company or a merger, settlement of Restricted Stock
Units that become vested upon such Change in Control will be made in Shares,
unless otherwise specified in the definitive agreement for such Change in
Control.


7.    Adjustments. The Restricted Stock Units and the Shares, and the terms and
conditions of the grant evidenced by this Agreement, are subject to mandatory
adjustment, including as provided in Section 12 of the Plan.


8.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal, state and other applicable securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any Restricted Stock Units or Shares
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law.




2

--------------------------------------------------------------------------------





9.    Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of Restricted
Stock Units hereunder.


10.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall materially adversely affect the
rights of the Grantee under this Agreement without the Grantee’s consent.


11.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by the Grantee or another person under this
Agreement, the Grantee agrees that the Company will withhold any taxes required
to be withheld by the Company under federal, state, local or foreign law from
the Shares in an amount sufficient to satisfy the minimum statutory withholding
amount permissible (unless the Committee takes action subsequent to the Date of
Grant requiring such withholding amount to be paid by the Grantee in cash). The
Shares so retained shall be credited against any such withholding requirement at
the market value of such Common Shares on the date of such withholding. In no
event will the market value of the Common Shares to be withheld pursuant to this
Section 11 to satisfy applicable withholding taxes exceed the maximum amount of
taxes or other amounts that could be required to be withheld.


12.    Right to Terminate Relationship. No provision of this Agreement will
limit in any way whatsoever any right that the Company or Stockholders may
otherwise have to terminate the employment or directorship of the Grantee at any
time.


13.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement will not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
will not affect the amount of any insurance coverage available to any
beneficiary under any insurance plan covering employees or non-employee
directors of the Company or a Subsidiary.


14.    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances shall not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.


15.    Successors and Assigns. Without limiting Section 2 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.




3

--------------------------------------------------------------------------------





17.    Notices. Any notice to the Company provided for herein shall be in
writing to the Company, marked Attention: President, and any notice to Grantee
shall be addressed to said Grantee at Grantee’s address on file with the Company
at the time of such notice. Except as otherwise provided herein, any written
notice shall be deemed to be duly given if and when delivered personally or
deposited in the United States mail, first class registered mail, postage and
fees prepaid, and addressed as aforesaid. Any party may change the address to
which notices are to be given hereunder by written notice to the other party as
herein specified (provided that for this purpose any mailed notice shall be
deemed given on the third business day following deposit of the same in the
United States mail).


18.    Governing Law. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Delaware without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.


19.    Compliance with or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Grantee. This
Agreement and the Plan shall be administered in a manner consistent with this
intent.




[Remainder of page left blank intentionally]


4

--------------------------------------------------------------------------------







Executed in the name and on behalf of the Company, at 3201 Carnegie Avenue,
Cleveland, Ohio, 44115, as of the [[GRANTDATE]].




ATHERSYS, INC.


___________________________________
Name:
Title:








The undersigned Grantee hereby accepts the Restricted Stock Units evidenced by
this Restricted Stock Unit Agreement on the terms and conditions set forth
herein and in the Plan.


Dated: [[GRANTDATE]]                                            


    
[[FIRSTNAME]] [[LASTNAME]]












5

--------------------------------------------------------------------------------





EXHIBIT A


Participant Name:            [[FIRSTNAME]] [[LASTNAME]]
Restricted Stock Units Granted:    [[RSUSGRANTED]]
Award Type:                [[GRANTTYPE]]


Vesting Schedule:    
[[ALLVESTSEGS]]






6